 


109 HR 1630 RH: Amtrak Reauthorization Act of 2005
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 152 
109th CONGRESS 1st Session 
H. R. 1630 
[Report No. 109–280] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. LaTourette, and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
November 8, 2005 
Additional sponsors: Ms. Norton, Ms. Millender-McDonald, Mr. Cummings, Mr. Weiner, Mr. Boswell, Mr. Pascrell, Mr. Blumenauer, Mr. Chandler, Ms. Carson, Mr. Kuhl of New York, Mr. Platts, Mr. Rehberg, Mr. Weller, Mr. Gerlach, Mr. Ney, Mr. McHugh, Mr. English of Pennsylvania, Mr. Davis of Illinois, Mr. Holt, Mr. Honda, Ms. McCollum of Minnesota, Mr. Abercrombie, Mr. Rahall, Ms. Baldwin, Mr. Reyes, Mr. Israel, Mr. Ruppersberger, Mr. Brady of Pennsylvania, Mr. Hinchey, Mr. DeFazio, Mrs. Jones of Ohio, Mr. Payne, Mr. Grijalva, Mr. Lewis of Georgia, Mr. Carnahan, Mrs. McCarthy, Mr. Cuellar, Mr. Menendez, Mr. Lipinski, Mr. McNulty, Mr. Matsui, Ms. Berkley, Ms. Woolsey, Mr. Engel, Mr. Baca, Mr. Ackerman, Mr. Lantos, Mr. Rangel, Mr. Pastor, Mr. Moran of Virginia, Mr. Evans, Mr. Doyle, Mr. McGovern, Mr. Kildee, Mr. LoBiondo, Mr. Udall of Colorado, Ms. Bean, Mr. Capuano, Mr. Pomeroy, Mr. Brown of Ohio, Mr. McIntyre, Mr. Pallone, Mr. Lynch, Mr. Boucher, Mr. Michaud, Mr. Miller of North Carolina, Mr. Gutierrez, Mr. Schwarz of Michigan, Mr. Filner, Mr. Butterfield, Mr. Wexler, Mr. King of New York, Mr. Meek of Florida, Mr. Davis of Florida, Mr. Larsen of Washington, and Ms. Linda T. Sánchez of California 
 
 
November 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To authorize appropriations for the benefit of Amtrak for fiscal years 2006 through 2008, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Amtrak Reauthorization Act of 2005. 
2.Authorization of appropriationsSection 24104 of title 49, United States Code, is amended to read as follows: 
 
24104.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the Secretary of Transportation $2,000,000,000 for each of the fiscal years 2006 through 2008, for the benefit of Amtrak for capital expenditures under chapters 243, 247, and 249 of this title, operating expenses, and payments described in subsection (b). 
(b)Mandatory payments 
(1)In generalFunds authorized under subsection (a) shall include— 
(A)an amount equal to the amount Amtrak is required to pay under section 3221 of the Internal Revenue Code of 1986 (26 U.S.C. 3221) that is more than the amount needed for anticipated benefits for individuals who retire from Amtrak and for their beneficiaries; and 
(B)amounts necessary to pay— 
(i)obligations of Amtrak under section 8(a) of the Railroad Unemployment Insurance Act (45 U.S.C. 358(a)) due in those fiscal years that are more than obligations of Amtrak calculated on an experience-related basis; and 
(ii)obligations of Amtrak due under section 3321 of the Internal Revenue Code of 1986 (26 U.S.C. 3321). 
(2)Request for transfer of fundsThe Secretary shall make payments to the Treasury of amounts authorized under paragraph (1) only after the Secretary has received from Amtrak a request for the transfer of such funds, which shall include materials supporting, to the satisfaction of the Secretary, the amount of the request. 
(c)Contractual obligationsFrom amounts appropriated pursuant to this section, the Secretary and the Amtrak Board of Directors shall ensure that sufficient funds are reserved to satisfy Amtrak’s contractual obligations for commuter and State-supported passenger rail service. 
(d)Annual business plan and supplemental reports 
(1)Business planNot later than September 15 of each of 2005, 2006, and 2007, Amtrak shall transmit to the Secretary and the Congress a comprehensive business plan for the subsequent fiscal year, including, as applicable, targets for ridership, revenues, and capital and operating expenses. The plan shall include the following: 
(A)A separate accounting of such targets for each of the following: 
(i)Northeast Corridor. 
(ii)Commuter service. 
(iii)Long-distance Amtrak service. 
(iv)State-supported service. 
(v)Commercial activities (including contract operations and mail and express).The plan shall also include targets for each intercity train route, including Autotrain. 
(B)With respect to capital projects, a description of the work to be funded, a work timetable, cost estimates, and a list of other funding sources if the project is not entirely funded by the Federal Government. 
(2)Supplemental reportsNot later than October 1, 2005, and once each alternate month thereafter, Amtrak shall transmit to the Secretary and the Congress a supplemental report regarding the business plan transmitted under paragraph (1), which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes. 
(e)Availability of amounts and early appropriations 
(1)Amounts appropriated under this section remain available until expended. 
(2)Amounts for capital acquisitions and improvements may be appropriated in a fiscal year before the fiscal year in which the amounts will be obligated. 
(f)Limitations on useAmounts appropriated under this section may not be used to subsidize operating losses of commuter rail passenger or rail freight transportation.. 
 
 
November 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
